                         IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON

                                       EUGENE DIVISION




LEE GORDON LAMB,

               Petitioner,                                                   No. 6: 17-cv-00322-JR
       V.
                                                                          OPINION AND ORDER
CHRISTINE POPOFF, Superintendent,
Oregon State Correctional Institution,

               Respondent.




MOSMAN,J.,

       On February 1, 2019, Magistrate Judge Jolie A. Russo issued her Findings and

Recommendation (F&R) [48], recommending that I deny Petitioner's Petition for Writ of Habeas

Corpus [2], dismiss this action, and deny a Ce1iificate of Appealability. Petitioner filed

Objections to the F&R [50] and Respondent filed a Response to Petitioner's Objections [51].

                                          DISCUSSION

       The magistrate judge makes only recommendations to the comi, to which any paiiy may

file written objections. The comi is not bound by the recommendations of the magistrate judge,

but retains responsibility for making the final determination. The comi is generally required to




1 - OPINION AND ORDER
make a de novo determination regarding those portions of the report or specified findings or

recommendation as to which an objection is made. 28 U.S.C. § 636(b)(l)(C). However, the

court is not required to review, de novo or under any other standard, the factual or legal

conclusions of the magistrate judge as to those portions of the F&R to which no objections are

addressed. See Thomas v. Arn, 474 U.S. 140, 149 (1985); United States v. Reyna-Tapia, 328

F.3d 1114, 1121 (9th Cir. 2003). While the level of scrutiny under which I am required to

review the F&R depends on whether or not objections have been filed, in either case, I am free to

accept, reject, or modify any part of the F&R. 28 U.s:c. § 636(b)(l)(C).

       Petitioner filed a Petition for Writ of Habeas Corpus [2] alleging ineffective assistance of

counsel. Petitioner initially alleged that her trial counsel failed to file an adequate motion to

suppress and failed to file a demurrer to her original indictment. In her Brief in Suppmi of

Petitioner for Habeas Corpus [43] Petitioner only addressed the first claim regarding the motion

to suppress. Respondent argued that the PCR comi's decision deserves deference and that

Petitioner failed to meet her burden of proof on the second claim not addressed in her Brief.

       The F&R recommends that I deny the Petition for Writ of Habeas Corpus based on

Petitioner's failure to demonstrate that her trial counsel's representation fell below an objective

standard of reasonableness, or to demonstrate a reasonable probability that the motion to

suppress would have been granted had her counsel made an unlawful extension argument.

       Petitioner disagrees, arguing that authority existed at the time of her trial to make the

unlawful extension argument in the motion to suppress. Petitioner also argues that evidence that

she was calm and compliant contradicts evidence the PCR comi relied on in finding Petitioner

would likely have been searched regardless of the officer's questioning. I disagree.




2 - OPINION AND ORDER
       Judge Russo correctly applied the doubly deferential standards required when a federal

comi examines a state comi' s ruling on ineffec~ive assistance of counsel. Petitioner has not

demonstrated that her counsel's failure to make an argument of unlawful extension fell below an

objective standard ofreasonableness. Nor has Petitioner shown that the evidence she was calm

and compliant would have resulted in a reasonable probability that the motion to suppress would

have been granted.



                                        CONCLUSION

       Upon review, I agree with Judge Russo's recommendation and I ADOPT the F&R [48]

as my own opinion. Petitioner's Petition for Writ of Habeas Corpus [2] is DENIED, this action

is DISMISSED, and a Cetiificate of Appealability is denied.



       IT IS SO ORDERED.

       DATED this    __fa;;   of April, 2019.




                                                            Chief United States District Judge




3   OPINION AND ORDER
